DETAILED ACTION
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS, IDSs received 11/15/19, have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper filed of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this Office Action.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification recites a related application 15/784,906 that has now matured into a patent the paragraph should be updated to include the issued patent number.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “a respiration rate metric extractor..coupled to an output of the variable low pass filter...configured to extract a respiration rate metric therefrom” and “a heart rate metric extractors…coupled to an output of the variable cou filter..configured to extract a heart rate metric therefrom” it is unclear exactly what within the filters is being used to extract the respiration rate metric and heart rate metric, is applicant utilizing to the physiological Claim 13 recites “a corner frequency adjustor…to determine the corner frequency that is applied to the low pass filter from a heart rate metric extracted from a cardiovascular component of the physiological waveform”, however it is unclear which physiological waveform applicant is referring back to when extracting the heart rate metric component, is it the original physiological waveform before filtering or the physiological waveform that is low pass filtered, clarification is required. Claim 23 recites “determining the adjustable low pass filter corner frequency that is applied to the low pass filtering from a heart rate metric extracted from a cardiovascular component of the physiological waveform”, however it is unclear which physiological waveform applicant is referring back to when extracting the heart rate metric component, is it the original physiological waveform before filtering or the physiological waveform that is low pass filtered, clarification is required. Claims 3-12 and 14-22 directly or indirectly depend from claims 2 and 13 and are also rejected to for the reasons stated above regarding claims 2 and 13. Claim 9 recites the claim limitation “mapping system that is configured to map the heart rate metric that is extracted…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-12 and 14-22 directly or indirectly depend from claims 2 and 13 and are also rejected to for the reasons stated above regarding claims 2 and 13. Claim 11 directly depends from claim 9 and is also rejected to for the reasons stated above regarding claim 9.  Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a variable high pass filter and a heart rate metric extractor coupled to the variable high pass filter since the claims discloses determining a corner frequency that is applied to the variable low pass filter from a heart rate metric extracted from the cardiovascular signal component, however the specification makes it clear that in order to extract the heart rate metric the physiological signal is passed through a variable high pass filter and a heart rate metric extractor (e.g. Figs. 1-4) in order to determine the corner frequency that will be applied to the low pass filter, therefore these elements are essential for determining the heart rate metric that is used to determine the corner frequency and their omission leads to a gap between the elements. Claims 14-22 directly or indirectly depend from claim 13 and are also rejected to for the reasons stated above regarding claim 13. Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential . 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7,10, 12-19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0222655 to Starr et al. (Starr) in view of US Patent No. 5,357,969 to Herleikson (Herleikson). 
In reference to at least claims 2-3
Starr teaches an apparatus and method for monitoring pressure related to changes in the extra-thoracic arterial circulatory system which discloses a physiological signal processing system (e.g. abstract) comprising: a physiological sensor (e.g. 32, Fig. 1) that is configured to generate a physiological waveform (e.g. Figs. 1-2; paragraphs [0048]-[0049], [0052]-[0053]); a variable high pass filter and a variable low pass filter that are responsive to the physiological waveform and that are configured to high pass and low pass filter respectively the physiological waveform in response to at least one corner frequency that is 
Herleikson discloses a method and apparatus for accurately displaying an ECG signal which discloses using variable high pass filters and low pass filters on a sensed signal from a physiological sensor such as an ECG sensor to filter the signal from the physiological sensor to provide a signal with improved quality for detecting and displaying the components of interest within the signal (e.g. variable high pass filter 53, 54, low pass filter 50, 56, Fig. 3, Col. 3, ll. 47-66). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Starr with the teaching of Herleikson to include the respiration rate metric extractor and heart rate metric extractor is being coupled to an output of the dynamic filter to filter the physiological signal from the physiological sensor in order to yield the predictable result of removing noise or unwanted signal components to improve the quality of the signal increasing detection of the components of interest for determining the heart rate metric and respiration rate metric.  
In reference to at least claims 4-5

In reference to at least claim 6
Starr modified by Herleikson teaches a system according to claim 2. Starr further discloses wherein the variable low pass filter comprises a single low pass filter having an adjustable corner frequency (e.g. Figs. 9, 13A-13B; paragraphs [0112]-[0118]).
In reference to at least claim 7
Starr modified by Herleikson teaches a system according to claim 2. Starr further discloses wherein the variable low pass filter comprises a plurality of low pass filters, a respective one of which includes a different value of the corner frequency, and wherein the corner frequency adjustor is configured to select one of the plurality of low pass filters that corresponds to the corner frequency that is determined (e.g. multiple low pass filters can be used to filter the signal of noise and wherein the system uses them to pass signals less than the chosen cutoff frequency, paragraphs [0078]-[0080], [0090]).
In reference to at least claim 10
Starr modified by Herleikson teaches a system according to claim 2. Starr further discloses wherein the corner frequency adjustor is configured to determine the corner frequency that is applied to the variable low pass filter based on the heart rate metric independent of the respiration rate metric (e.g. heart rate metric is determined independently, Fig. 13A-13B; paragraphs [0113]-[0119]).
In reference to at least claim 12
Starr modified by Herleikson teaches a system according to claim 2. Starr further discloses further comprising: a physiological metric assessor that is responsive to the respiration rate metric extractor and that is configured to process the respiration rate metric to generate at least one physiological assessment (e.g. paragraphs [0020], [0152]-[0172]).
In reference to at least claims 13 and 23
Starr teaches an apparatus and method for monitoring pressure related to changes in the extra-thoracic arterial circulatory system which discloses a physiological signal processing system (e.g. abstract) comprising: a variable low pass filter that is responsive to a physiological waveform and that is configured to low pass filter respectively the physiological waveform in response to at least one corner frequency that is applied thereto (e.g. Fig. 9; paragraphs [0112]-[0118] - the high pass filter and low pass filter are combined as one digital filter, 162, Fig. 9); a respiration rate metric extractor that is responsive to the variable low pass filter and that is configured to extract a respiration rate metric from a pulmonary signal component of the physiological waveform that is filtered by the variable low pass filter (e.g. Fig. 13A; paragraphs [0112], [0116]-[0117]); and a corner frequency adjustor that is responsive to the metric extractor and that is configured to determine the at least one corner frequency that is applied to the variable low pass filter from the heart rate metric (e.g. Fig. 13A-13B; paragraphs [0113]-[0119]). Starr does not explicitly teach that the respiration rate metric extractor is coupled to an output of the variable low pass filter. 
Herleikson discloses a method and apparatus for accurately displaying an ECG signal which discloses using variable high pass filters and low pass filters on a sensed signal from a physiological sensor such as an ECG sensor to filter the signal from the physiological sensor to provide a signal with improved quality for detecting and displaying the components of interest within the signal (e.g. variable high pass filter 53, 54, low pass filter 50, 56, Fig. 3, Col. 3, ll. 47-66). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Starr with the teaching of Herleikson to 
In reference to at least claim 14
Starr modified by Herleikson teaches a system according to claim 13. Starr further discloses a variable high pass filter that is responsive to the physiological waveform and that are configured to high pass and low pass filter respectively the physiological waveform in response to at least one corner frequency that is applied thereto (e.g. Fig. 9; paragraphs [0112]-[0118] - the high pass filter and low pass filter are combined as one digital filter, 162, Fig. 9); a heart rate metric extractor that is responsive to the variable high pass filter and that is configured to extract a heart rate metric from the cardiovascular signal component from the physiological waveform that is filtered by the variable high pass filter (e.g. Fig. 13B; paragraphs [0113], [0116]-[0117]); and a corner frequency adjustor that is responsive to the metric extractor and that is configured to determine the at least one corner frequency that is applied to the high pass filter (e.g. Fig. 13A-13B; paragraphs [0113]-[0119]) but does not explicitly teach that the heart rate metric extractor is coupled to an output of the variable high pass filter. Herleikson discloses a method and apparatus for accurately displaying an ECG signal which discloses using variable high pass filters and low pass filters on a sensed signal from a physiological sensor such as an ECG sensor to filter the signal from the physiological sensor to provide a signal with improved quality for detecting and displaying the components of interest within the signal (e.g. variable high pass filter 53, 54, low pass filter 50, 56, Fig. 3, Col. 3, ll. 47-66). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Starr with the teaching of Herleikson to include the heart rate metric extractor is being coupled to an output of the dynamic filter to filter the signal from the physiological sensor in order to yield the predictable result of removing noise or unwanted signal 
In reference to at least claims 15-16
Starr modified by Herleikson teaches a system according to claim 13. Starr further discloses wherein the physiological waveform comprises an electrical physiological waveform including an electroencephalogram (EEG), an electrocardiogram (ECG) and/or a radio frequency (RF) waveform, an electro-optical physiological waveform including a photoplethysmograph (PPG) waveform, an electro-photo acoustic waveform including a photo acoustic waveform, an electro-mechanical physiological waveform including an auscultation waveform, a piezo sensor waveform and/or an accelerometer waveform, and/or an electro-nuclear physiological waveform (e.g. abstract; paragraphs [0056]-[0058]).
In reference to at least claim 17
Starr modified by Herleikson teaches a system according to claim 13. Starr further discloses wherein the corner frequency adjustor is configured to determine the corner frequency that is applied to the variable low pass filter based on the heart rate metric independent of the respiration rate metric (e.g. heart rate metric is determined independently, Fig. 13A-13B; paragraphs [0113]-[0119]).
In reference to at least claim 18
Starr modified by Herleikson teaches a system according to claim 13. Starr further discloses wherein the corner frequency adjuster is configured to determine the corner frequency that is applied to the variable low pass filter from the heart rate metric (e.g. f.sub.smear, Fig. 13A) by applying a margin to the heart rate metric (e.g. Figs. 13A-13B; paragraphs [0112]-[0118], [0126]).
In reference to at least claim 19
Starr modified by Herleikson teaches a system according to claim 13. Starr further discloses further comprising: a physiological metric assessor that is responsive to the respiration rate metric extractor and that is configured to . 
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0222655 to Starr et al. (Starr) in view of US Patent No. 5,357,969 to Herleikson (Herleikson) as applied to claim 2 further in view of US 2003/0083583 to Kovtun et al. (Kovtun). 
In reference to at least claim 8
Starr modified by Herleikson a system according to claim 2 but does not expressly disclose wherein the variable low pass filter comprises a variable digital low pass filter having a plurality of delay taps and wherein the corner frequency corresponds to a number of the plurality of delay taps that are selected to filter the physiological waveform.
Kovtun teaches a low distortion ECG filter wherein the variable high pass filter comprises a variable digital high pass filter having a plurality of delay taps and wherein the comer frequency corresponds to a number of the plurality of delay taps that are selected to filter the physiological waveform (e.g. paragraphs [0026], [0030], [0033]-[0034]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the system of Starr modified by Herleikson with the digital filter of Kovtun in order yield the predictable result of providing integrated removal of noise from the signal.
In reference to at least claim 9
Starr modified by Herleikson and Kovtun teach a system according to claim 8. Starr further discloses wherein the corner frequency adjustor comprises a mapping system that is configured to map the heart rate metric that is extracted from the physiological waveform (e.g. Figs. 10-11, 13A-14; paragraphs [0107], [0112]-[0118], [0120]) but does not expressly disclose that it is filtered into the number of the delay taps that are selected to filter the physiological waveform.

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Starr modified by Herleikson with the teachings of Kovtun to include the delay taps of Kovtun in order to yield the predictable result of providing integrated removal of noise from the signal.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0222655 to Starr et al. (Starr) in view of US Patent No. 5,357,969 to Herleikson (Herleikson) and US 2003/0083583 to Kovtun et al. (Kovtun) as applied to claim 9 further in view of US 2007/0088221 to Stahmann (Stahmann) (previously cited).
In reference to at least claim 11 
Starr modified by Herleikson and Kovtun discloses a system according to claim 9 but does not expressly disclose wherein the corner frequency adjuster is configured to initially set a predetermined corner frequency corresponding to a predetermined heart rate prior to determining the corner frequency that is applied to the variable low pass filter from the heart rate metric.
Stahmann teaches a method and apparatus for pulmonary artery pressure signal isolation which discloses something similar wherein the filters for the cardiac and respiratory signals are each of function of the heart rate and are each adjusted in response to a substantial change in the detected heart rate (e.g. Fig. 9; paragraphs [0066]-[0068]), and in a second embodiment predetermined pass bands are utilized to filter a physiological signal (e.g. Fig. 8; paragraphs [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that an adaptive filter would have a starting point and the heart rate, particularly the resting heart rate, provides the metric for the predetermined frequency as it is the body's natural state of lowest activity and the state a subject naturally regresses towards. Combining the embodiments of Stahmann more clearly applies a predetermined frequency from which the system adapts..

Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0222655 to Starr et al. (Starr) in view of US Patent No. 5,357,969 to Herleikson (Herleikson) as applied to claim 13 further in view of US 2007/0088221 to Stahmann (Stahmann) (previously cited).
In reference to at least claim 20
Starr modified by Herleikson discloses a system according to claim 13 but does not expressly disclose wherein the corner frequency adjuster is configured to initially set a predetermined corner frequency corresponding to a predetermined heart rate prior to determining the corner frequency that is applied to the variable low pass filter from the heart rate metric.
Stahmann teaches a method and apparatus for pulmonary artery pressure signal isolation which discloses something similar wherein the filters for the cardiac and respiratory signals are each of function of the heart rate and are each adjusted in response to a substantial change in the detected heart rate (e.g. Fig. 9; paragraphs [0066]-[0068]), and in a second embodiment predetermined pass bands are utilized to filter a physiological signal (e.g. Fig. 8; paragraphs [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that an adaptive filter would have a starting point and the heart rate, particularly the resting heart rate, provides the metric for the predetermined frequency as it is the body's natural state of lowest activity and the state a subject naturally regresses towards. Combining the embodiments of Stahmann more clearly applies a predetermined frequency from which the system adapts.It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the system of Starr modified by Herleikson to include 
In reference to at least claim 21
Starr modified by Herleikson and Stahmann discloses a system according to claim 20 but neither directly disclose wherein the predetermined heart rate is a resting heart rate. However, Stahmann discloses something similar wherein the filters for the cardiac and respiratory signals are each of function of the heart rate and are each adjusted in response to a substantial change in the detected heart rate (e.g. Fig. 9; paragraphs [0066]-[0068]), and in a second embodiment predetermined pass bands are utilized to filter a physiological signal (e.g. Fig. 8; paragraphs [0063]-[0064]). It would have been obvious to one of ordinary skill in the art that an adaptive filter would have a starting point and the heart rate, particularly the resting heart rate, provides the metric for the predetermined frequency as it is the body's natural state of lowest activity and the state a subject naturally regresses towards. Combining the embodiments of Stahmann more clearly applies a predetermined frequency from which the system adapts.
In reference to at least claim 22
Starr modified by Herleikson and Stahmann discloses a system according to claim 20. Stahmann further discloses wherein the corner frequency adjuster is configured to initially set the predetermined corner frequency corresponding to the predetermined heart rate until the heart rate metric extractor locks on a heart rate in the physiological waveform (e.g. Fig. 9; paragraphs [0066]-[0068]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,801,552. Regarding claims 2-3 and 6, although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the application and the claims in the patent recite a physiological processing system that includes a physiological sensor with a variable high pass filter and a variable low pass filter coupled to an output of the sensor and a respiration metric extractor that is coupled to an output of the variable low pass filter configured to extract a respiration rate metric, a heart rate metric extractor that is  of U.S. Patent No. 9,801,552 would be understood to include the type of physiological waveforms recited within the instant application, otherwise the claims in the instant application are structurally similar and fully anticipated by or obvious variations of the claims recited within U.S. Patent No. 9,801,552 and any grant of patent in the instant , although the claims at issue are not identical, they are not patentably distinct from each other because both the claims in the application and the claims in the patent recite a physiological processing system that includes a physiological sensor with a variable high pass filter and a variable low pass filter coupled to an output of the sensor and a respiration metric extractor that is coupled to an output of the variable low pass filter configured to extract a respiration rate metric, a heart rate metric extractor that is coupled to an output of the variable high pass filter configured to extract a heart rate metric  and a corner frequency adjustor that is coupled to the apply a corner frequency to the variable low pass filter. The structure of the claimed device recited in the instant application is fully anticipated by the structure of the claimed device within U.S. Patent No. 9,801,552 the only difference being that the claims within U.S. Patent No. 9,801,552 also recite that the corner frequency adjustor applies the determined corner frequency to the variable high pass filter too, otherwise the claims in the instant application are structurally similar and fully anticipated by the claims recited within U.S. Patent No. 9,801,552 and any grant of patent in the instant application would improperly extend the rights granted by U.S. Patent No. 9,801,552, see MPEP §804. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792